DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on March 30, 2021 to the non-final Office action of December 30, 2020 is acknowledged.  The Office action on the currently pending claims 1-3, 5-15, 17, 19, 21, 36, and 37 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian P. Hopkins (Reg. No. 42,669) on April 12, 2021.
See next page→

Claim 1 Ln.15: “house [a-- stem region”
Claim 3 Ln.3: “…an actuator tab, [the-- stem region…”
Claim 19 Ln.3: “…a tab, [the-- stem region, and…”
Claim 36 Ln.9: “the slot including [ dimensions configured”
Claim 36 Ln.10: “[a-- tab…”
Claim 36 Ln.12: “[a-- stem region…”
Claim 36 Ln.15: “[a-- foot…”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in respective independent apparatus claims 1, 36, and 37 for the reasons provided in the non-final Office action of December 30, 2020.
In the amendments filed on March 30, 2021, Applicant amended independent claim 1 to incorporate the subject matter of previously pending dependent claim 4 (now cancelled) in order to put the claim in condition for allowance, as noted in the previous Office action.  Newly added independent claim 36 is believed to be in condition for allowance since the claim recites the combined subject matter of previously pending claims 18 and 20, which was indicated to be allowable in the previous Office.  Newly added independent claim 37 is also believed to be in condition for allowance since the claim recites the combined subject matter of claim 1 and 
Applicant further amended the claims to address the claim objections made in the previous Office action.  All of the amendments have been considered and accepted.  The claim objections are hereby withdrawn.
Amendments to the specification were also submitted to the Office in order to address the specification objection made in the previous Office action.  The amendments have been fully considered and accepted.  The specification objection is hereby withdrawn.
Regarding the drawing objection made in the previous Office action, Applicant contests that the drawing objection was improper on the grounds that the securing member corresponded to the padlock shown in figure 7 of Applicant’s figures.  The Office has fully considered Applicant’s argument and agrees.  The drawing objection is hereby withdrawn.
In the IDS submitted on April 12, 2021, Applicant provided Search Opinions from different Offices.  All of the submitted Search Opinions cite the WO 9956350 reference as the closest prior art reference.  Therefore, the instant application is still believed to be in condition for allowance for the reasons provided in the previous Office action of December 30, 2020.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835